Citation Nr: 1035154	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-20 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for cerebrovascular 
accident, claimed as secondary to obstructive sleep apnea 
syndrome and service-connected diabetes mellitus Type II.

2.  Entitlement to service connection for obstructive sleep apnea 
syndrome, to include as secondary to service-connected diabetes 
mellitus Type II.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to May 1969.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The claims file was subsequently transferred to 
the RO in Wilmington, Delaware.

In a September 2002 final rating decision, the RO denied service 
connection for cerebrovascular accidents, claimed as secondary to 
diabetes mellitus.  The Philadelphia RO reopened the claim of 
service connection for cerebrovascular accidents, claimed as 
secondary to obstructive sleep apnea syndrome, in the November 
2007 rating decision.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent review of 
the evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues are as phrased 
on the title page of the decision.

In April 2009, a local hearing was held before a Decision Review 
Officer (DRO) and, in April 2010, a Travel Board hearing was held 
before the undersigned. Transcripts of both hearings are of 
record.  During the Travel Board hearing, the appellant submitted 
additional evidence to the Board, along with a waiver of initial 
RO review of this evidence.  The Board accepts this additional 
evidence for inclusion in the record on appeal.  See 38 C.F.R. §§ 
20.800, 20.1304 (2009).

The issues of entitlement to service connection for 
cerebrovascular accidents, claimed as secondary to obstructive 
sleep apnea syndrome and service-connected diabetes mellitus Type 
II, and entitlement to service connection for obstructive sleep 
apnea syndrome, to include as secondary to service-connected 
diabetes mellitus Type II are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision issued in September 2002, the RO 
denied a claim for entitlement to service connection for 
cerebrovascular accident as secondary to the service-connected 
diabetes mellitus type II, and following notice of this decision, 
the Veteran did not appeal by filing a notice of disagreement.

2.  Evidence received since the September 2002 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the Veteran's claim for 
service connection for cerebrovascular accident, claimed as 
secondary to obstructive sleep apnea syndrome and service-
connected diabetes mellitus Type II, has been received, and the 
Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, in regard to 
the claim to reopen, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.

Legal Criteria

The Veteran seeks service connection for cerebrovascular accident 
claimed as secondary to obstructive sleep apnea syndrome and 
service-connected diabetes mellitus Type II.  The RO previously 
considered and denied a claim for service connection for 
cerebrovascular accident in a September 2002 rating decision.  
The Veteran did not appeal this decision and, as such, it has 
become final.  38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.302, 
20.1103.

The Board points out that the Veteran's new theory of entitlement 
on the basis of secondary to obstructive sleep apnea does not 
constitute a new claim.  Current case law indicates that a new 
theory of causation for the same disease or injury that was the 
subject of a previously denied claim cannot be the basis of a new 
claim under 38 U.S.C.A. § 7104(b).  Boggs v. Peake, 520 F.3d 
1330, 1336 (Fed. Cir. 2008).  The United States Court of Appeals 
for Veterans Claims (Court) has held that separate theories in 
support of a claim for benefits for a particular disability does 
not equate to separate claims for benefits for that disability.  
Although there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories all 
pertain to the same benefit for the same disability, they 
constitute the same claim.  Robinson v. Mansfield, 21 Vet. App. 
545, 550 (2008).

In the Robinson decision, the Court explicitly held that the 
notion that claims of service connection and secondary service 
connection were two different claims had been overruled.  21 Vet. 
App. at 550-51 (acknowledging that Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000), had overruled Perman v. Brown, 5 Vet. App. 
237 (1993), which had previously indicated that the two theories 
were different claims). See also Velez v. Shinseki, 23 Vet. App. 
199, 206 (2009) (holding that regardless of whether the RO first 
adjudicated a veteran's cervical spine disorder claim on both 
direct and secondary bases, his failure to timely appeal that 
denial now foreclosed adjudication on a direct basis without 
submission of new and material evidence to reopen).  It therefore 
follows that the last final decision regarding the claim for 
service connection for cerebrovascular accident was the RO's 
September 2002 rating action.  As such, new and material evidence 
is necessary to reopen a claim for the same benefit asserted 
under a different theory.  Id.

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  A final decision cannot be reopened unless new and 
material evidence is presented.  38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  The claim in this instance was filed in August 2007.

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of 
establishing whether new and material evidence has been received, 
the credibility of the evidence, but not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Here, the RO denied service connection for the Veteran's 
cerebrovascular accident (CVA) in September 2002 based on the 
fact that a prior note had shown that the Veteran's CVA was due 
to a history of uncontrolled hypertension and that a July 2002 VA 
examination did not show any residuals of cerebrovascular 
accidents.  

The Veteran has submitted several items of evidence since the 
previous September 2002 adverse decision, consisting of VA 
outpatient treatment records, private clinical records, and 
internet articles.  Also now on file are the transcripts of the 
Veteran's testimony during an April 2009 DRO hearing and an April 
2010 travel Board hearing.

Reviewing the evidence in its entirety, the Board concludes there 
is sufficient evidentiary basis to reopen the Veteran's claim.  
The new internet articles and a June 2009 private treatment 
report indicate a relationship between diabetes and increased 
risk of having neurologic and cardiovascular sequelae.  

Thus, evidence submitted since the RO's September 2002 decision, 
by itself or when considered with previous evidence of record, 
relates to unestablished facts necessary to substantiate the 
claim.  The Board therefore finds that new and material evidence 
has been received since the RO's September 2002 decision, and 
reopening the claim of service connection for cerebrovascular 
accident is warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R.



ORDER

As new and material evidence has been received to reopen a claim 
for service connection for cerebrovascular accident, claimed as 
secondary to obstructive sleep apnea syndrome and service-
connected diabetes mellitus Type II, the claim, to this extent, 
is granted.


REMAND

A review of the evidence reveals that the claims for service 
connection require further evidentiary development.  Regarding 
the Veteran's CVA, the evidence of record reveals conflicting 
medical opinions as to the nature and etiology.  A July 2001 VA 
treatment report indicates that the Veteran had a stroke 3 weeks 
prior.  According to an April 2002 VA treatment report, the 
Veteran was noted to have a history of CVA due to uncontrolled 
hypertension.  As noted above, internet articles and a June 2009 
private treatment report indicate a relationship between diabetes 
and increased risk of having neurologic and cardiovascular 
sequelae.  In addition, a September 2007 VA examination report 
notes that hypertension and diabetes are associated with small 
blood vessel disease.  The 2007 VA examiner further opined that 
obstructive sleep apnea is more closely associated with 
hypertension than stroke.  However, no clear opinion has been 
given regarding whether the Veteran's cerebrovascular accident is 
at least at likely as not caused or aggravated by his obstructive 
sleep apnea, as claimed by the Veteran.  As the medical evidence 
described above suggests a relationship between service-connected 
diabetes mellitus Type II and CVA and between obstructive sleep 
apnea and CVA, the Board finds that a VA examination, to 
specifically address whether the Veteran's CVA is related to 
service, or was caused or aggravated by either the service-
connected diabetes, or by his obstructive sleep apnea syndrome, 
based on full consideration of the Veteran's documented medical 
history and assertions, and supported by clearly-stated 
rationale, is necessary to resolve the claim for service 
connection for cerebrovascular accident, claimed as secondary to 
obstructive sleep apnea and secondary to service-connected 
diabetes mellitus Type II. See 38 U.S.C.A. § 5103A.

The Veteran was also afforded VA respiratory examination in 
September 2007.  The VA physician rendered an opinion that it is 
not at least as likely as not that the Veteran's obstructive 
sleep apnea is related to the service-connected diabetes 
mellitus.  However, no opinion has been provided on whether the 
Veteran's obstructive sleep apnea is directly attributable to the 
Veteran's active service, as claimed by the Veteran during the 
2009 DRO hearing.  Accordingly, the Board finds that a VA medical 
opinion in connection with the claim for service connection for 
obstructive sleep apnea is necessary in resolving this matter. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

At the April 2010 Board hearing, the Veteran testified that he 
was receiving treatment from a VA facility.  He also reported 
receiving treatment at Elmer Hospital in New Jersey and 
Wilmington Hospital.  VA is, therefore, on notice of records that 
may be probative to the claims.  The records of treatment from 
any identified private facility, as well as any outstanding VA 
treatment records, should be obtained.  Any records obtained must 
be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of 
evaluation and/or treatment of the Veteran 
from the VAMC.  Any other pertinent inpatient 
or outpatient treatment records should be 
obtained and incorporated in the claims 
folder, to include records of treatment from 
any identified facility for his 
cerebrovascular accident and obstructive 
sleep apnea syndrome, including Elmer 
Hospital in New Jersey and Wilmington 
Hospital, as mentioned in the 2010 hearing.  
The Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to VA.  All attempts 
to procure records should be documented in 
the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a notation 
to that effect should be included in the 
claims file.  In addition, the Veteran should 
be informed of any such problem.

2.  After receipt of any additional records, 
make arrangements with the appropriate VA 
medical facility for the Veteran to undergo a 
VA examination to obtain a medical opinion 
concerning the nature and etiology of any 
residuals of a cerebrovascular accident that 
may be present.  The examiner is requested to 
review all pertinent records associated with 
the claims file, including the Veteran's 
service treatment records, post-service 
medical records, and his own statements.  The 
examiner should then identify any current 
residuals of a cerebrovascular accident and 
comment on the likelihood (likely, unlikely, 
at least as likely as not) that such 
residuals are either caused by or permanently 
aggravated by his service-connected diabetes 
mellitus, or caused by or permanently 
aggravated by his obstructive sleep apnea, or 
are otherwise causally or etiologically 
related to his military service.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by the 
examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination report.

3.  The Veteran's entire claims folder should 
then be furnished to the VA examiner who 
conducted the most recent VA respiratory 
examination in September 2007.  Following a 
complete review of the Veteran's entire 
claims folder, the evaluating physician 
should offer an opinion (with supporting 
rationale) as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that the Veteran's obstructive sleep 
apnea had its origin during his period of 
active military service.  

Should the physician who conducted the 
Veteran's most VA respiratory examination in 
September 2007 prove unavailable, the Veteran 
should be afforded an additional VA 
examination in order to more accurately 
determine the exact nature and etiology of 
his current obstructive sleep apnea.  As 
regards the requested examination, all 
pertinent symptomatology and findings should 
be reported in detail, and all appropriate 
studies should be performed.  Following 
completion of the examination, the examiner 
should, as noted above, specifically comment 
as to whether the Veteran's current 
obstructive sleep apnea as likely as not had 
its origin during his period of active 
military service.  

The RO/AMC is advised that the Veteran must 
be given adequate notice of the date.  The 
claims folder and a separate copy of this 
REMAND must be made available to and reviewed 
by the examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination report.

Finally, the evaluating or examining 
physician(s) should provide a complete 
rationale for any opinion offered regarding 
the etiology of the Veteran's disabilities.  
All such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.  

4.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If the 
benefit sought remains denied, issue the 
Veteran and his representative a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


